Title: From George Washington to John Jay, 2 August 1779
From: Washington, George
To: Jay, John


        
          Sir
          Head Qrs West point August 2d 1779
        
        I do myself the Honor to transmit Your Excellency an Extract of a Letter of the 29th Ulto from a Confidential correspondent in New York. It contains the latest advices I have had from thence.
        By reports from our Officers advanced on both sides of the River, the Enemy broke up their Camp at philip’s burg on the night of the 30th and morning of the 31st Ulto. The accounts received by the Officers on the East side say, that they had all gone below Kingsbridge—those on the West—that their march pointed towards Fort Independance. This movement seems to countenance—and to give a

greater air of probability to the intelligence from New York, with respect to an embarkation and the Enemys intentions to repair & erect Fortifications.
        I inclose Your Excellency some New York papers—the latest of which is of the 29th of July. I have the Honor to be with the highest respect & esteem Yr Excellency’s Most Obedt sert
        
          G. Washington
        
      